Title: To Thomas Jefferson from Philip Mazzei, 25 June 1804
From: Mazzei, Philip
To: Jefferson, Thomas


          
            25 Giugno, 1804.
          
          Avevo mandato a bordo del Telemanchus, Capn. Gooding for Boston, la mia lettera dei 15 del corrente, quando intesi la narrazione contenuta nell’incluso foglio. Desiderai d’averla in scritto, e il Sigr. Lockner si degnò di scriverla, e firmarla. Ò creduto proprio di ritener l’originale, e di farne fare (il meno male possibile) l’inclusa copia. Il Sigr: Lockner è stato Console in Tripoli circa 30 anni, e ora gode una buona pensione, che per grazia speciale il Rè di D: gli à permesso di spendere ove vuole. Sta il Livorno; passa una parte del tempo a Pisa, dove conversa molto con questi Professori dell’Università; è istruito, erudito, e stimato principalmente per il suo eccellente carattere. Sento che quell O Bryan nominato nell’inclusa narrazione sia stato mandato a Tripoli, per trattar col Bey, dal nostro Console Genle: residente in Algieri; che dopo Cathcart sarebbe difficile di trovare una persona più impropria di Lui; e che il Consol genle. sia uomo di buon senso, e di ottimo carattere. Ecco dunque un’altro grave sbaglio, prodotto dalla mancanza di persona idonea in queste parti, dall’informazioni della quale sieno diretti i nuovi venuti.
          Mr. O Bryan, dopo la mancata promessa del carico di legname da costruzione, sarebbe improprio per tale incombenza, quando ancora non vi fossero altri motivi.
          Se per caso Ella volesse far uso dell’inclusa narrativa, La prego di cancellare il nome Lockner, cosa che ò promesso, persuaso di ottenerne da Lei l’esecuzione. Risapendosi, ciò potrebbe produrgli un’affar personale con Cathcart, uomo pericoloso per troppi motivi. Costui fa pompa della copia d’una lettera, ch’ei dice scritta dal Presidente al Senato, nella quale si legge “that Mr. Cathcart was married in a very respectable family in the City of Washington; that he is a man of strict probity, fearless of danger, &c.”
          Questa deve considerarsi come un’aggiunta sulla precedente, e partirà pure col Telemanchus, che farà vela domattina.
         
          Editors’ Translation
          
            
              25 June 1804
            
            I had sent by the Telemachus, Captain Gooding for Boston, my letter dated 15 of the current month, when I learned about the facts narrated in the enclosed page. I expressed the desire to have the account in writing, and Mr. Lochner was kind enough to write it down and sign it. I thought it best to keep the original and have the best possible copy made, which I attach. Mr. Lochner has been consul in Tripoli for about 30 years and enjoys now a good pension, which, out of special grace, the king of Denmark has allowed him to spend where he wishes. He lives in Livorno and spends part of his time in Pisa, where he converses with the faculty at the university. He is educated, learned, and esteemed especially for his excellent personality. I know that the O’Brien who is named in the enclosed account has been sent to Tripoli by our consul general resident in Algiers, so that he may negotiate with the bey. Now, after Cathcart, it would be difficult to find a less suitable person than him. Yet, the consul general is a person of good sense and of very good character. This is, thus, just one more mistake caused by the lack of a suitable person in this region, of someone, that is, who may direct the newcomers.
             After the broken promise of the load of construction timber, Mr. O’Brien would be an inappropriate choice for such task, even if there were no further reasons.
            In case you would like to use the attached account, I would be grateful if you could erase the name Lochner from it. I promised that this was going to happen, confident that I would obtain it from you. If it were to be known, he would have to deal with the personal resentment of Cathcart, a dangerous man for all too many reasons. He is parading around a letter, which he claims is by the Senate’s president, in which one reads “that Mr. Cathcart was married in a very respectable family in the City of Washington; that he is a man of strict probity, fearless of danger, &c.”
            
            This letter should be considered a continuation of the preceding one. It too will be sent by the Telemachus, which will set sail tomorrow morning.
          
        